DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 2, lines 19-21 recite “patent application Serial No.14.180,361, entitled: "Cable Connected Mobile Video, Cellular and Wi-Fi Communications", filed on June 7, 2014 and now US patent No. 8,849,313, issued on Sep 30, 2014”; the examiner suggests changing to “patent application Serial No.14.180,361, entitled: "Cable Connected Mobile Video, Cellular and Wi-Fi Communications", filed on February 14, 2014 and now US patent No. 8,849,313, issued on Sep 30, 2014”.
Page 2, lines 24-27 recite “patent application Serial No. 13.492,273, filed on August 8, 2013, entitled: "Digital Television (TV), Ship and Other Water Based Interactive Communication Methods", and now US patent 8,351,925, issued on January 8, 2013”; the examiner suggests changing to “patent application Serial No. 13.492,273, filed on June 8, 2013, entitled: "Digital Television (TV), Ship and Other Water Based Interactive Communication Methods", and now US patent 8,351,925, issued on January 8, 2013”.
Page 3, lines 5-7 recite “patent application Serial No. 11/197,610, filed on August 3, 2005 and now US patent 7,260,369, issued on Aug.7, 2017”; the examiner suggests Aug 21, 2017”.
Appropriate correction is required.

Information Disclosure Statement
IDS filed on 12/20/2020 comprises duplicate entries and errors, these reference has been crossed out in the IDS dated 12/20/2020.

Claim Objections
Claims 3, 7, 9-14, 16, and 20 are objected to because of the following informalities:  
(1) Regarding claim 3:
Line 5 recites “transmitting said a processed video camera signal”; the examiner suggests changing to “transmitting said processed video camera signal”.
(2) Regarding claim 7:
Line 3 recites “user of said device”; the examiner suggests changing to “user of said computer”.
Line 4 recites “both a cellular system or a wireless network”; the examiner suggests changing to “both the cellular system and the wireless network”.
(3) Regarding claim 9:
Claim 9 depends on claim 5, and line 2 recites “and said receiving”.  Claim 5 recites “receiving, in said computer, a second data signal from said wireless network” 
(4) Regarding claim 10:
Line 14 recites “said mobile device”; the examiner suggests changing to “said device”.
Line 19 recites “modulating in said processed camera signal”; the examiner suggests changing to “modulating said processed camera signal”.
(5) Regarding claim 11:
Lines 3-4 recite “wherein said a processed camera signal”; the examiner suggests changing to “wherein said processed camera signal”.
(6) Regarding claim 12:
Line 8 recites “providing said processed location finder signal to an interface unit of said device”; the examiner suggests changing to “providing said processed location finder signal to the interface unit of said device”.
(7) Regarding claim 13:
Lines 2-3 recite “processing said processed camera signal with said processed baseband location finder signal into a processed camera signal with said processed location finder signal”; the reusing of the term “processed camera signal” for two different signals is confusing, the examiner suggests to amend the claim to clearly distinguish the two different signals.
Line 3 and 4-5 recites “said processed location finder signal”; there is a lack of antecedent basis, the examiner suggests changing to “said processed baseband location finder signal”.
said processed camera signal with said processed location finder signal into a fourth modulated signal, said fourth modulated signal, is a processed camera signal with processed location finder modulated signal”; the reusing of the term “processed camera signal” for three different signals (including the processed camera signal in line 2) is confusing, the examiner suggests to amend the claim to clearly distinguish the three different signals.
(8) Regarding claim 14:
Lines 3-4 recite “processing said processed camera signal with said processed baseband location finder signal into a processed camera signal with said processed location finder signal”; the reusing of the term “processed camera signal” for two different signals is confusing, the examiner suggests to amend the claim to clearly distinguish the two different signals.
Lines 4 and 5-6 recite “said processed location finder signal”; there is a lack of antecedent basis, the examiner suggests changing to “said processed baseband location finder signal”
Lines 5-6 recite “transmitting said processed camera signal with processed location finder signal into a fourth modulated signal, said fourth modulated signal, is a processed camera signal with processed location finder modulated signal”; the reusing of the term “processed camera signal” for three different signals (including the processed camera signal in line 3) is confusing, the examiner suggests to amend the claim to clearly distinguish the three different signals.
(9) Regarding claim 16:
a processed camera signal.”; the examiner suggests changing to “transmitting said processed camera signal.”
(10) Regarding claim 20:
Line 1 recites “said a third processed signal”; the examiner suggests changing to “said third processed signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2002/0041240 A1).
(1) Regarding claim 1:
Ikeda discloses a method having the steps of: 

processing said first signal into a first processed signal, wherein said first processed signal is a processed location finder signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040); 
providing said processed location finder signal to an interface unit of said computer (on the basis of the map information read from the recording medium 9 and the automobile's current location information computed by the positioning section 4, the display driver 17 generates an image signal indicative of the automobile's current location and outputs the generated image signal to the display monitor 3, para. 0061, 0036); 
receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system (navigation main frame 2 receives detects travel information such as the travel speed and direction of the automobile from car speed sensor 6a for detecting a car speed pulse signal which varies in accordance with travel speed and a gyro 6b which detects travel directions as shown in figure 2, para. 0042; the travel speed and direction of the automobile are used in transmission through wireless telephone communication network 300 as shown in figure 2); 
processing said second signal into a third processed signal (the information from car speed sensor 6a and gyro 6b process and put into status information as car speed 
transmitting said third processed signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076).
(2) Regarding claim 18:
Ikeda further discloses generating and processing in said computer a motion detector generated signal into a motion detector generated control signal (shock sensor 48 is installed on a predetermined position of the automobile 100 to detect a shock for example applied to the automobile. A plurality of shock sensors 48 may be installed on predetermined positions on the automobile 100 to properly detect shocks applied to various portions of the automobile 100. The shock information detected by the shock sensor 48 is transmitted to the navigator main frame 2 to be captured by the controller 19, para. 0051), for control of said computer (controller 19 of the navigator system 1 determines whether the degree of the shock sensed by the shock sensor 48 is over a predetermined level indicative of a traffic accident. If the shock is found over the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Kermani et al. (US 7,382,274 B1) and Schaaf et al. (US 2005/0122317 A1).
(1) Regarding claim 5:
Ikeda discloses method having the steps of: 
generating, in a computer, a generated signal (when accident happened the user can operate the emergency key 8a, para. 0081); 
using said processed touchscreen signal for: 

transmitting said third data signal to a cellular system (send status information with navigator ID through the wireless telephone communication network 300, para. 0087-0088); and 
receiving, in said computer, a fourth data signal from said cellular system (the service server send image audio data request (S204) through the wireless telephone communication network 300 as shown in figure 7A-B, para. 0089), 
wherein said cellular system is a wireless telephone communication network 300 (para. 0089).
Ikeda fails to disclose (a) the navigation network operate by touchscreen operation, and generate a touchscreen generated signal and processing said touchscreen generated signal; and (b) generating, in said computer, a first data signal; transmitting said first data signal to a wireless network; receiving, in said computer, a second data signal from said wireless network.
With respect to (a), Schaaf discloses a navigation system, e.g., for a motor vehicle, includes a touch screen for the visual display of a geographical map or road map and for detecting a touching of the touch screen (by a user of the navigation system), and an actuator for moving the touch screen in a direction substantially perpendicular to the touch screen as a function of a position at which the touch screen is touched (by the user) (para. 0031).
It is desirable to have a method step of processing in a processor of said automobile a touchscreen generated signal for control of communications or location 
With respect to (b), Kermani discloses a vehicle interaction communication system that operate in a Bluetooth network (col. 5, lines 18-22); wherein the vehicle generating, in said computer, a first data signal; transmitting said first data signal to a wireless network (the transmitting vehicle's speed, direction, acceleration, blinker status, braking status, etc., may additionally or alternatively be sensed by the transmitting vehicle, transmitted in data form using the Bluetooth RF transceiver from, col. 5, lines 18-22); receiving, in said computer, a second data signal from said wireless network (the transmitting vehicle's speed, direction, acceleration, blinker status, braking status, etc., may additionally or alternatively be sensed by the transmitting vehicle, transmitted in data form using the Bluetooth RF transceiver from each of the vehicles, therefore, the transmitting vehicle also receives other vehicle status information from other vehicle through the Bluetooth network).
It is desirable to generate, in said computer, a first data signal; transmitting said first data signal to a wireless network; receiving, in said computer, a second data signal from said wireless network because it allows safer and more efficient use of roadways (col. 1, lines 60-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kermani in the method of Ikeda and Schaaf for the benefit of improving the safety and efficiency of roadways.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Kermani et al. (US 7,382,274 B1) and Schaaf et al. (US 2005/0122317 A1) as applied to claim 5 above, and further in view of Kee (US 2005/0076088 A1).
Ikeda, Schaaf, and Kermani together discloses all subject matter of claim 5, and Ikeda further discloses said computer (navigation mainframe 2) operating in cellular system (wireless telephone communication network 300, para, 0089); but fails to disclose processing in a processor of said computer a fingerprint signal for authenticating a user of said device.
However, Kee discloses a removable module 230 (figure 5) comprises a fingerprint reader 250 is used by an application in computer system to disable it from operating unless a fingerprint read by the reader 250 matches a fingerprint profile stored in the chassis 14 of the computer system 10 and/or the removable module 230 (para. 0039).
It is desirable to process in a processor of said computer a fingerprint signal for authenticating a user of said device because it improves the security of the computer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kee in the method of Ikeda, Schaaf, and Kermani for the benefit of improving the security of the computer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 4 and 16-17 (together with limitation of claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4/1 of U.S. Patent No. 10,659,262 B2 in view of Ikeda et al. (US 2002/0041240 A1).
Claim
Instant Application
Claim
US Patent 10,659,262 B2
4/1
A method having the steps of: 
receiving, in a computer, a first signal; 
processing said first signal into a first processed signal, wherein said first processed signal is a processed location finder signal; 
providing said processed location finder signal to an interface unit of said computer; 



receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; 
processing said second signal into a third processed signal; and 
transmitting said third processed signal.








The method of claim 1, further-having the steps of: 





processing in said computer a camera generated signal into a processed digital camera signal; 
processing and filtering said processed digital camera signal into a Time Constrained Signal (TCS) wave form and Long Response (LR) filtered baseband signal; 


modulating said TCS wave form and LR filtered signal into a modulated signal, wherein said modulated signal, is a TCS wave form and LR filtered modulated signal; and 

transmitting said modulated signal.

A method comprising the steps of: 
receiving, in an automobile, a first modulated signal; 
demodulating said first modulated signal into a demodulated signal; 
processing said demodulated signal into a processed baseband location finder signal; 
providing said processed baseband location finder signal to an interface unit of said automobile; 

demodulating said second modulated OFDM signal into a demodulated OFDM signal; 
processing said demodulated OFDM signal into a processed baseband OFDM signal; 
modulating in said automobile said processed baseband OFDM signal into a third modulated signal; and 
transmitting said third modulated signal to a communication device.
The method of claim 1, further comprising: 
processing in a baseband processor of said automobile a touchscreen generated signal for control of communications or location finding of said automobile; 
processing in said automobile a camera generated signal into a processed digital camera signal; 
processing and filtering said processed digital video camera signal into a cross-correlated in-phase and quadrature-phase Time Constrained Signal ( TCS) wave form and Long Response (LR) filtered cross-correlated baseband signal; 
modulating in a quadrature modulator said cross-correlated filtered signal into a modulated signal, wherein said modulated signal, is a cross-correlated modulated signal; and 
transmitting said cross-correlated modulated signal.

A method having the steps of: 

receiving, in a computer, a first signal; 
processing said first signal into a first processed signal, wherein said first processed signal is a processed location finder signal; 
providing said processed location finder signal to an interface unit of said computer; 

receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; 
processing said second signal into a third processed signal; and 
transmitting said third processed signal.








The method of claim 1, further having the steps of: 





processing in said computer a video camera generated signal into a processed camera signal, wherein said processed camera signal comprises Time Constrained Signal (TCS) wave form and Long Response (LR) filtered baseband signal; 









transmitting said a processed camera signal.

A method comprising the steps of: 
receiving, in an automobile, a first modulated signal; 
demodulating said first modulated signal into a demodulated signal; 
processing said demodulated signal into a processed baseband location finder signal; 
providing said processed baseband location finder signal to an interface unit of said automobile; 
receiving, in said automobile, a second modulated signal, said second modulated signal is a modulated Orthogonal Frequency Division Multiplexed (OFDM) signal; 
demodulating said second modulated OFDM signal into a demodulated OFDM signal; 
processing said demodulated OFDM signal into a processed baseband OFDM signal; 
modulating in said automobile said processed baseband OFDM signal into a third modulated signal; and 
transmitting said third modulated signal to a communication device.
The method of claim 1, further comprising: 

processing in said automobile a camera generated signal into a processed digital camera signal; 
processing and filtering said processed digital video camera signal into a cross-correlated in-phase and quadrature-phase Time Constrained Signal ( TCS) wave form and Long Response (LR) filtered cross-correlated baseband signal; 
modulating in a quadrature modulator said cross-correlated filtered signal into a modulated signal, wherein said modulated signal, is a cross-correlated modulated signal; and 
transmitting said cross-correlated modulated signal.

A method having the steps of: 

receiving, in a computer, a first signal; 
processing said first signal into a first processed signal, wherein said first processed signal is a processed location finder signal; 
providing said processed location finder signal to an interface unit of said computer; 

receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; 
processing said second signal into a third processed signal; and 
transmitting said third processed signal.








The method of claim 1, further having the steps of: 





receiving, in said computer, a camera generated signal; 
processing said camera generated signal into a processed camera signal, wherein said processed camera signal comprises Time Constrained Signal (TCS) wave form and Long Response (LR) filtered baseband signal; and 







transmitting said processed camera signal.

A method comprising the steps of: 
receiving, in an automobile, a first modulated signal; 
demodulating said first modulated signal into a demodulated signal; 
processing said demodulated signal into a processed baseband location finder signal; 
providing said processed baseband location finder signal to an interface unit of said automobile; 
receiving, in said automobile, a second modulated signal, said second modulated signal is a modulated Orthogonal Frequency Division Multiplexed (OFDM) signal; 
demodulating said second modulated OFDM signal into a demodulated OFDM signal; 
processing said demodulated OFDM signal into a processed baseband OFDM signal; 
modulating in said automobile said processed baseband OFDM signal into a third modulated signal; and 

The method of claim 1, further comprising: 
processing in a baseband processor of said automobile a touchscreen generated signal for control of communications or location finding of said automobile; 
processing in said automobile a camera generated signal into a processed digital camera signal; 
processing and filtering said processed digital video camera signal into a cross-correlated in-phase and quadrature-phase Time Constrained Signal ( TCS) wave form and Long Response (LR) filtered cross-correlated baseband signal; 
modulating in a quadrature modulator said cross-correlated filtered signal into a modulated signal, wherein said modulated signal, is a cross-correlated modulated signal; and 
transmitting said cross-correlated modulated signal.


(1) Regarding claim 4/1:
Claim 4/1 of US Patent 10,659,262 B2 discloses all subject matter of claim 4/1 except receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; processing said second signal into a third processed signal; and transmitting said third processed signal.
However, Ikeda discloses receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system (navigation main frame 2 receives detects travel information such as the travel speed and direction of the automobile from car speed sensor 6a for detecting a car speed pulse signal which varies in accordance with travel speed and a gyro 6b which detects travel directions as shown in figure 2, para. 0042; the travel speed and direction of the automobile are used in transmission through wireless telephone communication network 300 as shown in figure 2); processing said second signal into a third processed signal (the information from car speed sensor 6a and gyro 6b process and put into status information as car speed travel direction information and store in memory 12 as shown in figure 4, para. 0069); and transmitting said third processed signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, 
It is desirable to receive, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; processing said second signal into a third processed signal; and transmitting said third processed signal because it provide help when accident happen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 4/1 of US Patent 10,659,262 B2 for the benefit of improving the safety feature of the vehicle.
(2) Regarding claim 16/1:
Claim 4/1 of US Patent 10,659,262 B2 discloses all subject matter of claim 16/1 except receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; processing said second signal into a third processed signal; and transmitting said third processed signal.
However, Ikeda discloses receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system (navigation main frame 2 receives detects travel information such as the travel speed and direction of the automobile from car speed sensor 6a for detecting a car speed pulse signal which varies in accordance with travel speed and a gyro 6b which detects travel directions as shown in figure 2, para. 0042; the travel speed and direction of the 
It is desirable to receive, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; processing said second signal into a third processed signal; and transmitting said third processed signal because it provide help when accident happen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 4/1 of US Patent 10,659,262 B2 for the benefit of improving the safety feature of the vehicle.
(3) Regarding claim 17/1:

However, Ikeda discloses receiving, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system (navigation main frame 2 receives detects travel information such as the travel speed and direction of the automobile from car speed sensor 6a for detecting a car speed pulse signal which varies in accordance with travel speed and a gyro 6b which detects travel directions as shown in figure 2, para. 0042; the travel speed and direction of the automobile are used in transmission through wireless telephone communication network 300 as shown in figure 2); processing said second signal into a third processed signal (the information from car speed sensor 6a and gyro 6b process and put into status information as car speed travel direction information and store in memory 12 as shown in figure 4, para. 0069); and transmitting said third processed signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made 
It is desirable to receive, in said computer, a second signal, wherein said second signal is a signal used in a digital cellular communication system; processing said second signal into a third processed signal; and transmitting said third processed signal because it provide help when accident happen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 4/1 of US Patent 10,659,262 B2 for the benefit of improving the safety feature of the vehicle.

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4/1 of U.S. Patent No. 10,659,262 B2 in view of Ikeda et al. (US 2002/0041240 A1.
Claim
Instant Application
Claim
US Patent 10,659,262 B2
10
A method having the steps of: 
processing in a device a touch screen generated signal into a processed touch screen control signal; 
using said processed touch screen control signal for control of: 
receiving in said device a first modulated signal, said first modulated signal is a modulated location finder signal; 
demodulating said first modulated signal into a demodulated signal; 
processing said demodulated signal into a processed baseband location finder signal; 
providing said processed baseband location finder signal to an interface unit of said device; 
receiving a second modulated signal in said device, said second modulated signal is an Orthogonal Frequency Division Multiplexed (OFDM) signal; 
demodulating said second modulated OFDM signal into a demodulated OFDM signal; 
processing said demodulated OFDM signal into a processed OFDM signal; 
modulating in said mobile device said processed OFDM signal into a third modulated signal, said third modulated signal is a OFDM modulated signal; 
transmitting, said third modulated signal; 







receiving, in said device, a camera generated signal; 
processing said camera generated signal into a processed camera signal; 
modulating in said processed camera signal into a fourth modulated signal; and 
transmitting said fourth modulated signal.


A method comprising the steps of: 





receiving, in an automobile, a first modulated signal; 
demodulating said first modulated signal into a demodulated signal; 
processing said demodulated signal into a processed baseband location finder signal; 
providing said processed baseband location finder signal to an interface unit of said automobile; 


receiving, in said automobile, a second modulated signal, said second modulated signal is a modulated Orthogonal Frequency Division Multiplexed (OFDM) signal; 
demodulating said second modulated OFDM signal into a demodulated OFDM signal; 
processing said demodulated OFDM signal into a processed baseband OFDM signal; 
modulating in said automobile said processed baseband OFDM signal into a third modulated signal; and 

transmitting said third modulated signal to a communication device.
The method of claim 1, further comprising: 
processing in a baseband processor of said automobile a touchscreen generated signal for control of communications or location finding of said automobile; 


processing in said automobile a camera generated signal into a processed digital camera signal; 
processing and filtering said processed digital video camera signal into a cross-correlated in-phase and quadrature-phase Time Constrained Signal ( TCS) wave form and Long Response (LR) filtered cross-correlated baseband signal; 
modulating in a quadrature modulator said cross-correlated filtered signal into a modulated signal, wherein said modulated signal, is a cross-correlated modulated signal; and 
transmitting said cross-correlated modulated signal.

The method of claim 10, further having the steps of: 
generating and processing in said device a motion detector generated signal into a motion detector generated control signal, for control of said device, 
wherein said a processed camera signal comprises in-phase and quadrature-phase Time Constrained Signal (TCS) wave form and Long Response (LR) filtered baseband signal.


12
The method of claim 10, further having the steps of: 
processing and filtering said camera generated signal into a in-phase and quadrature-phase Time Constrained Signal (TCS) wave form and Long Response (LR) filtered baseband signal; 
processing, in said device a received signal into a processed location finder signal; and 
providing said processed location finder signal to an interface unit of said device or transmitting said processed location finder signal.





Claim 4/1 of US Patent 10,659,262 B2 discloses all subject matter of claim 10, except explicitly disclose receiving, in said device, a camera generated signal.
However, in the same field of endeavor, Ikeda discloses a navigation mainframe 2 that receives a camera generated signal (from external camera 42 of the security system 41 as shown in figure 3, para. 0046).
It is desirable to receive a camera generated signal because it provides security to the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in the method of claim 4/1 of US Patent 10,659,262 B2 for the benefit of improving the security of the vehicle.
(2) Regarding claim 11:
Claim 4/1 of US Patent 10,659,262 B2 and Ikeda together discloses all subject matter of claim 10, and Ikeda further discloses generating and processing in said device a motion detector generated signal into a motion detector generated control signal, for control of said device (navigation main frame 2 receives detects travel information such as the travel speed and direction of the automobile from car speed sensor 6a for detecting a car speed pulse signal which varies in accordance with travel speed and a gyro 6b which detects travel directions as shown in figure 2, para. 0042; the travel speed and direction of the automobile are used in transmission through wireless telephone communication network 300 as shown in figure 2; the information from car speed sensor 6a and gyro 6b process and put into status information as car speed travel direction information and store in memory 12 as shown in figure 4, para. 0069; if a 
It is desirable to generating and processing in said device a motion detector generated signal into a motion detector generated control signal, for control of said device because it provide help when accident happen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 4/1 of US Patent 10,659,262 B2 for the benefit of improving the safety feature of the vehicle.
(3) Regarding claim 12:
Claim 4/1 of US Patent 10,659,262 B2 and Ikeda discloses all subject matter of claim 12 as shown in the above comparison.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4/1 of U.S. Patent No. 10,659,262 B2 in view of Ikeda et al.  in view of Sandhu (US 2005/0159115 A1).
Claim 4/1 of US Patent and Ikeda together discloses all subject matter of claim 10, but fails to disclose said receiving said second modulated signal and said transmitting, said third modulated signal comprises a multi input multi output (MIMO) system.
However, Sandhu discloses an OFDM MIMO transceiver that utilizes more than one transmit/receive chain at each end of the wireless link (para. 0015).
It is desirable for said receiving said second modulated signal and said transmitting, said third modulated signal comprises a multi input multi output (MIMO) system because it increase the throughput of the transmission.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Sandhu in the method of Claim 4/1 of US Patent and Ikeda for the benefit of improving the throughput rate.

Allowable Subject Matter
Claims 2-3, 6, 8-9, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kelly et al. (US 2003/0195676 A1) discloses a fuel and vehicle monitoring system and method.
Doyle et al. (US 2003/0159044 A1) discloses a secure integrated device with secure, dynamically-selectable capabilities.
Narayanaswami (US 6,678,535 B1) discloses a pervasive dock and router with communication protocol converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/22/2021